COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ZENAIDA PEREZ,                                  §
                                                                  No. 08-13-00208-CR
                            Appellant,            §
                                                                    Appeal from the
  v.                                              §
                                                                  120th District Court
  THE STATE OF TEXAS,                             §
                                                               of El Paso County, Texas
                             Appellee.            §
                                                                  (TC# 20110D01249)


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for new trial, in accordance

with the opinion of this Court. This decision shall be certified below for observance.



       IT IS SO ORDERED THIS 29TH DAY OF MARCH, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating